DETAILED ACTION
Status of the Claims
1.	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Restriction requirement mailed on 02/02/2021 is being withdrawn in view of applicant’s arguments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2, 3-11 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the electrode" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
3 recites the limitation "the electrode" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6-8 recites the limitation "the electrode" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-11 recites the limitation "the pseudo-graphite" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the electrode" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the electrode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the pseudo-graphite" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the pseudo-graphite" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the pseudo-graphite" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	
Claims 4, 5 and 15, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claims 1 and 12 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 9-12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson Jr. et al. (US 2019/0079043) in view of Villarreal et al. (Current Opinion in Electrochemistry, 2017, 3, 106-113, submitted by applicant as NPL on 11/15/2019) as evidenced by Kabir et al. (Carbon, 144, 2019, 831-840).
Claim 1, Johnson Jr. et al. teach a method [0005] comprising:
	graphene material was deposited onto a surface of an electrode substrate (copper substrate) to produce graphene-surface [0026][0027], and 
	exposing the graphene-surface to a sample to measure pH of the sample ([0030] and Fig 2).
	Johnson Jr. et al. do not teach a pseudo-graphite material is deposited onto surface of electrode substrate. 
	However, Villarreal et al. teach graphitic material i.e. GUITAR material (see page 110, section GUITAR) (GUITAR material is pseudo-graphite as per applicant’s definition of being allotrope of carbon with improved property of having HET at basal plane; see ) alternative to graphene for developoing electrochemical sensor to achieve faster HET across the basal plane and corrosion resistance.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Villarreal et al. to substitute graphene material with GUITAR material of Johnson Jr. et al. because GUITAR material it is less expensive then graphene and improved property of having faster HET across the basal plane and greater corrosion resistance than graphene.

Claims 9-11, modified Johnson et al. teach the GUITAR material has fast heterogeneous transfer at basal plane and better corrosion resistance (see page 110, section GUITAR) and GUITAR inherently includes 80-90% sp2 and 10-20% carbon as evidenced by Kabir et al. (see abstract).

Claim 12, Johnson Jr. et al. teach a graphene electrode (Fig 2) comprising:
	an electrode substrate (Kapton substrate) with a surface (see Fig 2 and [0014][0024];	
graphene material was deposited onto a surface of the electrode substrate to produce graphene-surface to measure pH of the sample [0026][0027][0030].
	Johnson Jr. et al. do not teach a pseudo-graphite material is deposited onto surface of electrode substrate. 
	However, Villarreal et al. teach graphitic material i.e. GUITAR material (see page 110, section GUITAR) (GUITAR material is pseudo-graphite as per applicant’s definition of being allotrope of carbon with improved property of having HET at basal plane; see ) alternative to graphene for developoing electrochemical sensor to achieve faster HET across the basal plane and corrosion resistance.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Villarreal et al. to substitute graphene material with GUITAR material of Johnson Jr. et al. because GUITAR material it is less expensive then graphene and improved property of having faster HET across the basal plane and greater corrosion resistance than graphene.

Claims 17-19, modified Johnson et al. teach the GUITAR material has fast heterogeneous transfer at basal plane and better corrosion resistance (see page 110, section GUITAR) and GUITAR inherently includes 80-90% sp2 and 10-20% carbon as evidenced by Kabir et al. (see abstract).

Claim 20, Johnson Jr. et al. teach sensor (device) (Fig 2 and [0029]) comprising:
 a graphene electrode (Fig 2);
bias is supplied to electrode [0007];
an electrometer to measure the resulted current [0030];
wherein the electrode includes:
an electrode substrate (Kapton substrate) with a surface (see Fig 2 and [0014][0024];	
graphene material was deposited onto a surface of the electrode substrate to produce graphene-surface to measure pH of the sample [0026][0027][0030].
	Johnson Jr. et al. do not teach a pseudo-graphite material is deposited onto surface of electrode substrate. 
	However, Villarreal et al. teach graphitic material i.e. GUITAR material (see page 110, section GUITAR) (GUITAR material is pseudo-graphite as per applicant’s definition of being allotrope of carbon with improved property of having HET at basal plane; see ) alternative to graphene for developoing electrochemical sensor to achieve faster HET across the basal plane and corrosion resistance.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Villarreal et al. to substitute graphene material with GUITAR material of Johnson Jr. et al. because GUITAR material it is less expensive then graphene and improved property of having faster HET across the basal plane and greater corrosion resistance than graphene.

5.	Claims 2-5 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson Jr. et al. and Villarreal et al. as applied to claims 1 and 12 above, and further in view of Anderson et al. (Materials Science and Engineering C, 2014, 533-537).
Claims 2 and 13, modified Johnson Jr. et al. teach chemical functionalizing the graphene/GUITAR surface [0041] but do not teach graphene/GUITAR surface is modified with an electrochemically sensitive chemistry to alter sensing property of electrode to enhance pH measurement. 
However, Anderson et al. teach altering surface of pH electrode through electrochemical anodization of the surface with quinone (electrochemically sensitive chemistry) to enhance electrode response (Scheme 1 and pages 533, col. 2 and 535, col. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art in view of Anderson et al. teaching to chemically functionalize the GUITAR surface of modified Johnson Jr. et al. electrode with quinone moieties because it was commonly known way of modifying the electrode surface to enhance electrode response to determine pH. 

Claims 3-5 and 14-16, modified Johnson Jr. et al. in view of Anderson et al. teach the modification of GUITAR surface includes attaching oxygen-based chemistries i.e. quinone moieties by applying oxidization potential to the GUITAR surface i.e. in-situ oxidation (see Anderson et al. Experimental details).

6.	Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson Jr. et al. and Villarreal et al. as applied to claim 1 above, and further in view of Johnson et al. (US 2017/0008825).
	Re claims 6-8, modified Johnson do not teach the pH is measured with square wave voltammetry or open circuit potential or localized pH modulation. 
	However, Johnson et al. teach conventional methods of determining pH either with use of voltammetry method or open circuit potential and measuring pH in conjunction with localized pH modulation [0010][0078][0082][0083].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Johnson et al. teaching to apply any of the known conventional method to determine the pH in the method of modified Johnson Jr. et al. to yield similar results with reasonable expectation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1796